ORDER

PER CURIAM.
AND NOW, this 14th day of December, 2000, upon consideration of the Report and Recommendations of the Disciplinary Board and the Dissenting Opinion dated September 14, 2000, the Petition for Review and the Petition for Leave to Amend Record, it is hereby
ORDERED that Richard J. Walters be and he is suspended from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.